AO 2458 (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November I, 1987)


                     Juan Carlos Merino-Mora                                Case Number: 3:19-mj-20374-RNB

                                                                           Gregory D Obenauer
                                                                           Defendant 's Attorney


REGISTRATION NO. 82646298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ------~------------------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1


 0 The defendant has been found not guilty on count(s)
                                                       ---------------------------------------
 0 Count(s)                                                 dismissed on the motion of the United States.
                   ------------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, January 25,2019
                                                                         Date of Imposition of Sentence



                                                                         ~r.MAJOR
                                                                         UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3: 19-mj-20374-RNB
